UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1783


In re:   DAVID HAROLD JOHNSON

                      Petitioner.



                 On Petition for Writ of Mandamus.
                       (No. 5:15-hc-02130-BO)


Submitted:   October 20, 2015             Decided:   October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Harold Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David    Harold   Johnson     petitions   for   a    writ   of   mandamus,

directing    the   district   court   to    immediately    vacate     Johnson’s

state court convictions.       Such relief is not available by way of

mandamus.     See In re First Sav. & Loan Ass’n, 860 F.2d 135, 138

(4th Cir. 1988) (holding mandamus petitioner must have clear

right to relief sought); In re Lockheed Martin Corp., 503 F.3d

351, 353 (4th Cir. 2007) (holding mandamus is not substitute for

appeal).      Accordingly,    we    grant   leave    to   proceed     in   forma

pauperis and deny the mandamus petition.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                             PETITION DENIED




                                      2